Exhibit 10.1

FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT

FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
January 5, 2011, by and between Jarden Corporation, a Delaware corporation (the
“Company”), and Martin E. Franklin (“Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive are parties to a Third Amended and
Restated Employment Agreement, dated as of May 24, 2007, as amended by the First
Amendment to Third Amended and Restated Employment Agreement, dated as of
December 16, 2009 (as amended, the “Employment Agreement”); and

WHEREAS, the Company desires to continue to employ Executive as Chairman and
Chief Executive Officer of the Company on the terms and conditions hereinafter
set forth; and

WHEREAS, Executive is willing to continue to be employed as Chairman and Chief
Executive Officer of the Company on such terms and conditions; and

WHEREAS, the members of the Compensation Committee have considered potential
future compensation for senior executives and retained independent consultants
to assist with this review; whereupon, based on the results of its review, the
Compensation Committee thereafter concluded that it would recommend that the
Board adopt the employment and compensation arrangements in this Agreement; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors and the
Company’s Board of Directors, at meetings duly called and held, have each
authorized and approved the execution and delivery of this Agreement by the
Company; and

WHEREAS, the Company and Executive desire to enter into this Agreement which
shall amend, restate and replace the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive hereby agree as follows:

1. Employment. Upon the terms and subject to the conditions of this Agreement,
the Company hereby continues to employ Executive as Chairman and Chief Executive
Officer of the Company through December 31, 2012, and Executive hereby agrees to
such employment, upon the terms and subject to the conditions set forth in this
Agreement. Notwithstanding the foregoing, it is understood and agreed that the
Executive from time to time may (a) be appointed to additional offices or to
different offices than those set forth above, (b) perform such duties other than
those set forth above, and/or (c) relinquish one or more of such offices or
other duties, in each instance



--------------------------------------------------------------------------------

as may be mutually agreed to by and between the Company and the Executive and
that no such action shall be deemed or construed to otherwise amend or modify
any of the remaining terms or conditions of this Agreement. The period during
which Executive is employed pursuant to this Agreement shall be referred to as
the “Employment Period.”

2. Position and Duties. During the Employment Period, Executive shall, subject
to the provisions of Section 1 above, serve as Chairman and, unless the Board of
Directors of the Company (the “Board”) and Executive shall jointly determine
otherwise, Chief Executive Officer of the Company and shall be nominated for
election, and if so elected shall continue to serve, as a member of the Board
and, unless the Board and Executive shall jointly determine otherwise, Chairman
of the Board. During the Employment Period, Executive shall have the duties,
responsibilities and obligations (a) as are customarily assigned to individuals
serving as the Chairman and Chief Executive Officer of comparable companies and
(b) as have been assigned, exercised or assumed in accordance with past
practice, together with such other duties, responsibilities and obligations
consistent with such positions as the Board shall from time to time specify,
provided that such additional duties, responsibilities and obligations are fair
and reasonable under the circumstances, do not unreasonably increase the demands
upon the Executive’s time or energies, and are not inconsistent with the
Executive’s position(s) with the Company. During the Employment Period, the
Executive will be the most senior executive to report to the Board. The
Executive shall devote such time and energy to the business and affairs of the
Company as he deems reasonably necessary to perform the duties of these
positions and shall use his best efforts, skills and abilities to improve and
advance the business and interests of the Company and its subsidiaries. Without
limiting the generality of the foregoing, the Company hereby acknowledges that
the Executive has certain responsibilities to the Marlin group of companies, and
may have a direct and/or indirect ownership interest in other non-competing
companies, and provided that the Executive otherwise has performed his duties on
behalf of the Company hereunder, the Company agrees that nothing contained in
this Agreement shall prohibit or interfere with such ownership interest or
responsibilities. Nothing contained in this Section 2 shall preclude Executive
from (i) serving on the board of directors of any business corporation, unless
such service would be contrary to applicable law, (ii) serving on the board of
directors of, or working for, any charitable or community organization or
(iii) pursuing his personal financial and legal affairs, so long as such
activities, individually or collectively, do not interfere with the performance
of Executive’s duties hereunder or violate any of the provisions of Section 6
hereof.

 

  3. Compensation.

(a) Base Salary. Effective as of the date hereof and continuing through the
Employment Period, the Company shall pay to the Executive and the Executive
shall accept from the Company, as compensation for the performance of services
under this Agreement and the Executive’s observance and performance of all of
the provisions hereof, a salary of $2,034,728. The Board (or the appropriate
committee of the Board) shall annually review Executive’s base salary and shall
be increased by a minimum of the Consumer Price Index. In addition, the Board
(or the appropriate committee of the Board)

 

2



--------------------------------------------------------------------------------

shall annually review Executive’s base salary in light of competitive practices,
the base salaries paid to other executive officers of the Company and the
performance of Executive and the Company, and may, in its discretion, increase
such base salary by any additional amount it determines to be appropriate;
provided, however, that any such increase shall not reduce or limit any other
obligation of the Company hereunder. Executive’s base salary (as set forth
herein or as may be increased from time to time) shall not be reduced without
the consent of the Executive. Executive’s base salary payable hereunder, as it
may be increased (or decreased with the consent of the Executive) from time to
time is referred to herein as “Base Salary.” The Company shall pay Executive his
Base Salary in accordance with the normal payroll practices of the Company for
its executive officers, but in no event less frequently than once per month.

(b) Annual Bonus. The Executive shall be eligible for a bonus package based on
performance. The decision as to whether to pay the Executive an additional bonus
based on operations, as well as the amounts and terms of any such bonus package,
shall be determined by the Compensation Committee of the Board of Directors as
part of its annual budget review process. In addition to any other bonus(es),
whether based on performance, operations or otherwise, that the Compensation
Committee may award to Executive pursuant to the Company’s Short-Term Cash
Incentive Awards under the Plan (as defined below) or such other similar plan
that the Company may have in place, the Company’s bonus program shall
(i) provide that Executive shall have the opportunity to earn 50% of Base Salary
in each year of the Employment Period if the Company achieves the Company’s
budgeted earnings per share target as approved by the Board of Directors or, for
each year of the Employment Period for which the Company achieves earnings per
share equal to the performance target set by the Compensation Committee for
payment of maximum bonus to the Company’s employees generally, 100% of Base
Salary, and (ii) provide for the Executive to receive a discretionary bonus of
up to 100% of Base Salary (the “Discretionary Bonus”) for services specifically
performed relating to exceptional performance related to other corporate
activity undertaken by the Company in any year. Any Discretionary Bonus shall be
determined in the sole discretion of either the Board of Directors or its
Compensation Committee.

(c) Performance Restricted Stock Grants. On the date hereof and on January 1 of
each year after the date hereof ending on, but including, January 1, 2012 (or,
if any such date is not a business day, on the next succeeding business day),
provided Executive is employed on such date, Executive shall be entitled to
receive the annual grants of shares of restricted stock (the “Restricted Stock”)
set forth in the table below, to be issued under the Company’s 2009 Stock
Incentive Plan, as amended (the “Plan”), or such other similar stock plan that
the Company may have in place, based on the long-term incentive framework for
the Company adopted by the Compensation Committee. The restrictions on the
awards shall lapse based on achievement of a target appreciation in the stock
price of the common stock of the Company set by the Compensation Committee at
the time of grant, but not to exceed a maximum target appreciation percentage
according to the following table:

 

   

Grant

       

Date

  

Maximum Target Stock Price

Appreciation (%) over Closing Price on

Last Trading Day of Prior Year

      

230,000

     January 2011    12%     

300,000

     January 1, 2012    12%   

 

3



--------------------------------------------------------------------------------

The vesting target shall be achieved on the date that the average closing price
of the Company’s common stock on the New York Stock Exchange (or such other
securities exchange on which the Company’s common stock may then be traded) for
any period of five consecutive trading days equals or exceeds a price
representing an increase over the closing price on the last trading day of the
prior calendar year at least equal to the target stock price appreciation
percentage set by the Compensation Committee (up to the maximum set forth
above). In the event that a Change of Control of the Company (as defined in
Section 5(d) hereof) occurs prior to achievement of the vesting targets for each
annual grant of Restricted Stock pursuant to this Section 3(c), each of the
annual restricted stock awards set forth in this Section 3(c) shall be
immediately granted, notwithstanding whether the scheduled grant date has been
achieved, and the restrictions on all such shares of Restricted Stock shall
immediately lapse and such shares shall become fully vested.

In the event that the Company does not have a stock incentive plan in place on
or prior to January 1 of each year with enough shares to be granted to the
Executive pursuant to this Section 3(c), the Company shall grant to the
Executive such number of shares of Restricted Stock that are available under the
Company’s stock incentive plans, and in lieu of any shares of Restricted Stock
not granted (the “Remaining Stock”), Executive shall receive a mutually
acceptable compensation package having performance targets and a value
equivalent to the value of the shares of Remaining Stock not issued to the
Executive as determined in good faith by the Compensation Committee or Board of
Directors, as the case may be.

Upon satisfaction of the conditions and the lapsing of the restrictions on each
grant of Restricted Stock as set forth in this Section 3(c), Executive shall be
entitled to (i) satisfy the minimum withholding tax obligation (or such greater
withholding amount as the Compensation Committee may approve) by electing to
have the Company withhold from the Restricted Stock that number of shares having
a Fair Market Value (as defined in the Plan) equal to the minimum amount
required to be withheld (or such greater withholding amount as the Compensation
Committee may approve), determined on the date that the amount of tax to be
withheld is to be determined, and (ii) thereafter sell only 20% (but not more
than 20%) of such remaining vested shares in any calendar year ending prior to
January 1, 2012, provided that Executive shall be entitled to sell all such
vested shares at any time on or after January 2012, subject to applicable law,
regulation or stock exchange rule. The foregoing 20% limitation shall lapse upon
a Change of Control of the Company.

 

4



--------------------------------------------------------------------------------

The number of shares granted and the target share price shall be adjusted for
changes in the common stock as outlined in Section 18.4 of the Plan or as
otherwise mutually agreed in writing between the parties. The terms of each
grant of Restricted Stock hereunder shall be set forth in a Restricted Stock
Award Agreement, substantially similar to the form used for the 2010 restricted
share grant to Executive, which will reflect the terms of this Section 3(c).

 

  4. Benefits, Perquisites and Expenses.

(a) Benefits. During the Employment Period, Executive shall be eligible to
participate in (i) each welfare benefit plan sponsored or maintained by the
Company or currently made available to the Executive, including, without
limitation, each group life, hospitalization, medical, dental, health, accident
or disability insurance, cafeteria or similar plan or program of the Company,
(ii) each pension, retirement, deferred compensation or savings plan sponsored
or maintained by the Company, and (iii) to the extent of any awards made from
time to time by the Board committee administering the plan, each stock option,
restricted stock, stock bonus or similar equity-based compensation plan
sponsored or maintained by the Company, in each case, whether now existing or
established hereafter, to the extent that Executive is eligible to participate
in any such plan under the generally applicable provisions thereof. Nothing in
this Section 4(a) shall limit the Company’s right to amend or terminate any such
plan in accordance with the procedures set forth therein.

(b) Perquisites. During the Employment Period, Executive shall be entitled to
four weeks of paid vacation annually, shall be entitled to observe, with pay,
all religious holidays historically observed by Executive and shall also be
entitled to receive such perquisites as are generally provided to other senior
executive officers of the Company in accordance with the then current policies
and practices of the Company. For security purposes, the Executive shall be
required to use at Company expense private aircraft transportation for all
travel unless a private aircraft is not reasonably available. If a private
aircraft is not reasonably available, he shall be entitled to first class air
travel for business related travel. The Company shall bear expenses for the
Executive’s personal use of the private aircraft that does not exceed 75 hours
in any calendar year. In addition, during the Employment Period, Executive shall
receive, at the Company’s expense:

(i) the assistance of the Company’s tax advisors in regard to personal tax
planning and preparing personal income tax returns; and

(ii) a split-dollar life insurance policy, or equivalent, on the Executive in
the amount of $10 million (including the $5 million policy currently in place)
payable to such beneficiaries as Executive shall select.

(c) Business Expenses. During the Employment Period, the Company shall pay or
reimburse Executive for all reasonable expenses incurred or paid by Executive in
the performance of Executive’s duties hereunder upon presentation of expense
statements

 

5



--------------------------------------------------------------------------------

or vouchers and such other information as the Company may require and in
accordance with the generally applicable policies and procedures of the Company.
In addition, the Company shall provide the Executive with a non-accountable
supplemental benefit expense up to 5% of Executive’s Base Salary per year, to be
used against any expenses incurred by Executive that may be un-reimbursed
pursuant to the sentence above or otherwise.

(d) Indemnification. The Company shall indemnify Executive and hold Executive
harmless from and against any claim, loss or cause of action arising from or out
of Executive’s performance as an officer, director or employee of the Company or
any of its subsidiaries or in any other capacity during the Employment Period
including, but not limited to, any fiduciary capacity in which Executive serves
at the request of the Company, in each instance to the maximum extent permitted
by applicable law and the Company’s Amended and Restated Certificate of
Incorporation and By-Laws, each as existing on the date hereof and as amended by
amendments favorable to Executive.

(e) D & O Insurance. The Company agrees that for six (6) years and one
(1) business day after the expiration or earlier termination of the Employment
Period the Company shall obtain and provide at its expense directors’ and
officers’ liability insurance or directors’ and officers’ liability tail
insurance policies covering the Executive with respect to acts or omissions
occurring during Executive’s employment with the Company with coverage and
amounts (including with respect to the payment of attorney’s fees) equal to or
greater than those of the Company’s policy in effect on the date hereof.

(f) Non-exclusivity of Rights. The rights of the Executive under Sections 4(d)
and 4(e) shall be in addition to any rights he may have under the articles of
incorporation or bylaws of the Company, any agreement providing for
indemnification, or under the laws of the State of Delaware or any other
applicable laws.

(g) Medical Expense Allowance. If for any reason Executive shall not be covered
by a health insurance policy of the Company, Executive shall be entitled to an
annual medical, dental, vision care and other health care allowance of up to
$30,000 for unreimbursed medical, dental, vision care and other health care
expenses incurred by Executive or any of his immediate family members submitted
in accordance with expense procedures.

 

  5. Termination of Employment.

For purposes of Sections 5 and 6, the terms “Additional Termination Benefits”,
“Change of Control”, “Disability”, “Earned Salary”, “Severance Benefits”,
“Termination for Cause”, “Termination for Good Reason”, “Termination Not for
Good Reason”, “Termination Without Cause” and “Vested Benefits” shall have the
meanings ascribed to such terms in Section 5(d) hereof.

(a) Early Termination of the Employment Period. Notwithstanding any provision of
Section 1, the Employment Period shall end upon the earliest to occur of (1)

 

6



--------------------------------------------------------------------------------

a termination of Executive’s employment on account of Executive’s death, (2) a
termination due to Executive’s Disability, (3) a Termination for Cause, (4) a
Termination Without Cause, (5) a Termination for Good Reason or (6) a
Termination Not for Good Reason.

(b) Benefits Payable Upon Early Termination; Change of Control; Non-Renewal. If
(1) an early termination of the Employment Period occurs pursuant to
Section 5(a) hereof, (2) following a Change of Control of the Company after
which the Executive remains employed by the Company or its successor under the
terms of this Agreement, or (3) in the event this Agreement is not renewed upon
or prior to its expiration on equal or more favorable terms and the Executive,
at the time of such expiration, is willing and able to renew the Agreement on
terms and conditions substantially similar to those in this Agreement and to
continue to provide services to the Company (a “Non-Renewal”), Executive (or, in
the event of his death, his surviving spouse, if any, or his estate) shall be
paid the type or types of compensation, without duplication, determined to be
payable in accordance with the following table at the times established pursuant
to Section 5(c):

 

    

Earned Salary

  

Vested Benefits

  

Additional

Termination

Benefits

  

Severance

Benefits

Termination due to death    Payable    Payable    Payable/ to be provided   
Payable Termination due to Disability    Payable    Payable    Payable/ to be
provided    Not payable Termination for Cause    Payable    Payable    Not
available    Not payable Termination for Good Reason    Payable    Payable   
Payable/ to be provided    Payable Termination Without Cause    Payable   
Payable    Payable/ to be provided    Payable

Termination Not for Good

Reason

   Payable    Payable    Not available    Not payable

Change of Control of the Company

(without Termination)

   Not payable    Not payable    Not available    Not Payable Non-Renewal (as
defined above)    Payable    Payable    Payable/ to be provided    Not Payable

(c) Timing of Payments. Earned Salary shall be paid in cash in a single lump sum
as soon as practicable following the end of the Employment Period, but in no
event more than 10 days thereafter; provided, that if Executive’s termination is
in conjunction with a Change of Control, Executive shall be paid his Earned
Salary on the earlier to

 

7



--------------------------------------------------------------------------------

occur of (a) five (5) days after the effective date of Executive’s termination
and (b) on the date of such Change of Control. Vested Benefits shall be payable
in accordance with the terms of the plan, policy, practice, program, contract or
agreement under which such benefits have been awarded or accrued. Additional
Termination Benefits shall be provided or made available at the times specified
below as to each such Additional Termination Benefit. Unless otherwise
specified, Severance Benefits shall be paid in a single lump sum cash payment as
soon as practicable, but in no event later than 10 days after the Executive’s
termination; provided, that (i) if Executive’s termination is in conjunction
with a Change of Control, Executive shall be paid his Severance Benefits on the
earlier to occur of (a) five (5) days after the effective date of Executive’s
termination and (b) on the date of such Change of Control, and (ii) if Executive
is a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), at the time of his termination of
employment, then (1) on the earlier to occur of (x) five (5) days after the
effective date of Executive’s termination and (y) on the date of such Change of
Control, Executive shall be paid Severance Benefits in an amount equal to no
more than two times the lesser of (A) the sum of the Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the year preceding the year in which the Executive’s employment
terminates (adjusted for any increase that was expected to continue indefinitely
if the Executive’s employment had not terminated) or (B) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which the Executive’s employment terminates, and
(2) any remaining Severance Benefits shall be paid six (6) months and one
(1) day following his termination of employment.

(d) Definitions. For purposes of Sections 5 and 6, capitalized terms have the
following meanings:

“Additional Termination Benefits” means, the benefits described below:

(i) (A) All of the Executive’s benefits accrued under the employee option,
pension, retirement, savings and deferred compensation plans of the Company
shall become vested in full (other than with respect to unvested stock options,
restricted stock and other equity or equity-based awards, the terms of which are
separately addressed in the next succeeding clause); provided, however, that to
the extent such accelerated vesting of benefits cannot be provided under one or
more of such plans consistent with applicable provisions of the Code, such
benefits shall be paid to the Executive in a lump sum within 10 days after
termination of employment outside the applicable plan; and (B) (x) except in the
case of a termination of Executive’s employment due to Executive’s death or
Disability, each of the annual restricted stock awards set forth in Section 3(c)
hereof shall be granted, notwithstanding whether the scheduled grant date has
been achieved, and (y) any and all unvested stock options, restricted stock and
other equity or equity-based awards shall immediately vest as of the end of the
Employment Period; provided, however, that if Executive is terminated without
Cause or if there is a Non-Renewal or a Termination for Good Reason, the
preceding subclauses (x) and (y) above shall not apply, except that all unvested
stock options shall immediately vest as of the end of the Employment Period; and

 

8



--------------------------------------------------------------------------------

(ii) Executive (and his dependents, if any) will be entitled to continue
participation in all of the Company’s medical, dental and vision care plans (the
“Health Benefit Plans”), for the period for which the Executive could elect
COBRA continuation coverage under the Company’s Health Benefit Plans as a result
of his termination of employment; provided that Executive’s participation in the
Company’s Health Benefit Plans shall cease on any earlier date that Executive
(and his dependents, if any) becomes eligible for comparable benefits from a
subsequent employer. Executive’s participation in the Health Benefit Plans will
be on the same terms and conditions (including, without limitation, any
contributions that would have been required from Executive) that would have
applied had Executive continued to be employed by the Company. To the extent any
such benefits cannot be provided under the terms of the applicable plan, policy
or program, the Company shall provide a comparable benefit under another plan or
from the Company’s general assets. In addition, except in the case of
termination due to death, Executive will be entitled to receive a cash payment
in a lump sum within 10 days after termination of employment, or, if, on the
date of such termination of employment, the Executive is a “specified employee”
within the meaning of Section 409A of the Code, on the day after the expiration
of six (6) months following such termination of employment. The amount of such
payment shall be the actuarially determined value of the cost of coverage under
the Company’s medical, dental and vision care plans for a period equal to the
difference between 36 months and the period for which the Executive could elect
COBRA continuation coverage under such plans; and

(iii) Executive will be entitled to continued personal use of the Company owned
or leased aircraft, not to exceed 75 hours in any calendar year (such hour usage
to be determined regardless of the number of passengers in the aircraft during
such usage), at the Company’s sole cost and expense until the third anniversary
of Executive’s termination of employment; provided, that, at Executive’s option,
in lieu of the foregoing use of the aircraft, Executive will be entitled to
purchase any Company-owned aircraft from the Company within 75 days of
Executive’s termination of employment at its value for federal income tax
purposes as of the time of such termination of employment. Notwithstanding the
foregoing, if the Executive is a “specified employee” within the meaning of
Section 409A of the Code at the time of his termination of employment, the
Executive may not use the Company’s aircraft during the six-month period
beginning on the date of such termination of employment.

“Change of Control of the Company” means and shall be deemed to have occurred
if:

(i) any person (within the meaning of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of Voting Securities representing 50 percent or more of the total
voting power of all the then-outstanding Voting Securities; or

 

9



--------------------------------------------------------------------------------

(ii) the individuals who, as of the date hereof, constitute the Board, together
with those who first become directors subsequent to such date and whose
recommendation, election or nomination for election to the Board was approved by
a vote of at least a majority of the directors then still in office who either
were directors as of the date hereof or whose recommendation, election or
nomination for election was previously so approved (the “Continuing
Directors”),cease for any reason to constitute a majority of the members of the
Board; or

(iii) the stockholders of the Company approve a merger, consolidation,
recapitalization or reorganization of the Company or a subsidiary, reverse split
of any class of Voting Securities, or an acquisition of securities or assets by
the Company or a subsidiary, or consummation of any such transaction if
stockholder approval is not obtained, provided, that any such transaction in
which the holders of outstanding Voting Securities immediately prior to the
transaction receive (or, in the case of a transaction involving a subsidiary and
not the Company, retain), with respect to such Voting Securities, voting
securities of the surviving or transferee entity representing more than 60
percent of the total voting power outstanding immediately after such transaction
shall not be deemed a Change of Control if the voting power of each such
continuing holder relative to other such continuing holders not substantially
altered in such transaction; or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

“Disability” means long-term disability within the meaning of the Company’s
long-term disability plan under which Executive is covered at the time of
determination.

“Earned Salary” means any Base Salary earned, but unpaid, for services rendered
to the Company on or prior to the date on which the Employment Period ends
pursuant to Section 5(a) hereof.

“Severance Benefits” means an amount equal to (A) three times (two times in the
case of termination due to death) Executive’s annualized Base Salary in effect
on the date of termination, plus (B) three times (two times in the case of
termination due to death) the average annual bonus paid to the Executive over
the two immediately preceding fiscal years, including any annual bonus paid
pursuant to Section 3(b), plus (C), except in the case of Non-Renewal, the
Executive’s accrued annual bonus through the date of termination as determined
in accordance with clause (B) above; provided, however, that if Executive is
terminated without Cause or there is a Termination for Good Reason, the amounts
described in clause (C) above shall be payable only to the extent that the
applicable performance targets for the year of termination are actually
achieved, and notwithstanding Section 5(c) above, such amounts shall be paid, if
payable, within 5 days following the certification of the achievement of such
performance targets by the Compensation Committee of the Board.

 

10



--------------------------------------------------------------------------------

“Termination for Cause” means a termination of Executive’s employment by the
Company within 30 days after the occurrence of (i) Executive’s conviction of a
felony or a crime involving moral turpitude, or (ii) Executive’s willful and
continued failure to perform the material duties of his position (other than as
a result of Disability) if such failure continues for a period of 30 days after
Executive’s receipt of written notice from the Company specifying the exact
details of such alleged failure and such alleged failure has had (or is expected
to have) a material adverse effect on the business of the Company or its
subsidiaries; provided, that if the details of a Termination for Cause were the
subject of two previous notices required hereunder, the Company may terminate
this Agreement as a Termination for Cause without the provision of any
additional notice and cure period.

“Termination for Good Reason” means a termination of Executive’s employment by
Executive following (i) a material diminution in Executive’s positions, duties
and responsibilities from those described in Section 2 hereof, (ii) the removal
of Executive from his position as either Chairman of the Board or Chief
Executive Officer of the Company, or the failure to re-elect Executive as
Chairman of the Board of the Company, unless the Company and Executive shall
mutually agree to such removal or failure, as applicable, in writing prior to
such action being taken, (iii) a material reduction in Executive’s Base Salary,
(iv) a material breach by the Company of any other provision of this Agreement
or (v) a Change in Control of the Company (but in no event later than six months
after such Change of Control); provided, that for any termination pursuant to
(i) through (iv) above, Executive shall provide the Company’s Board of Directors
with 30 days prior written notice of such good reason termination specifying the
exact details of such alleged diminution or material breach, which notice must
in any event be provided within 90 days after the occurrence of the event
described in clause (i), (ii), (iii), (iv) or (v) above, and the Company shall
have 30 days from the date of its receipt of such notice to cure such breach or
reverse or correct such diminution to the reasonable satisfaction of Executive;
provided further, that termination of Executive’s employment by Executive
following any of the events set forth in clauses (i) through (iv) above must
occur, if at all, within two (2) years following the occurrence of the event(s)
giving rise to the termination unless a shorter time is specified above.

“Termination Not For Good Reason” means any termination of Executive’s
employment by Executive other than Termination for Good Reason or a termination
due to Executive’s Disability or death.

“Termination Without Cause” means any termination of Executive’s employment by
the Company other than a Termination for Cause or a termination due to
Executive’s Disability.

“Vested Benefits” means amounts which are vested or which Executive is otherwise
entitled to receive under the terms of or in accordance with any plan, policy,
practice or program of, or any contract or agreement with, the Company or any of
its subsidiaries, at or subsequent to the date of his termination without regard
to the performance by Executive of further services or the resolution of a
contingency. For the purposes of this

 

11



--------------------------------------------------------------------------------

Agreement, any outstanding equity awards the vesting of which is both time-based
and performance-based shall be considered vested if, and to the extent, the
applicable performance targets have been met as of the date of termination, and
any time-based restrictions on such awards shall immediately lapse as of the
date of termination.

“Voting Securities or Security” means any securities of the Company which carry
the right to vote in the election of, or participate in the appointment of, the
Company’s directors.

(e) Full Discharge of Obligations. Except as expressly provided in the last
sentence of this Section 5(e), the amounts payable and obligations owed to
Executive pursuant to this Section 5 and Section 7(d) following termination of
his employment (including amounts payable with respect to Vested Benefits) shall
be in full and complete satisfaction of Executive’s rights under this Agreement.
Except as otherwise set forth in Section 6, after the effective date of a
termination of employment for any reason, Executive shall have no further
obligations or liabilities to the Company. Nothing in this Section 5(e) shall be
construed to release the Company from its obligations described in Sections
3(c), 4(d) and 4(e).

(f) Excise Tax Gross-Up.

(i) Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment, distribution or benefit provided (including,
without limitation, the acceleration of any payment, distribution or benefit and
the acceleration of exercisability of any stock option) to Executive or for his
benefit (whether paid or payable or distributed or distributable) pursuant to
the terms of this Agreement or otherwise (a “Payment”) would be subject, in
whole or in part, to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Executive shall be entitled to receive from the Company
an additional payment (the “Gross-Up Payment”) in an amount such that the net
amount of the Payment and the Gross-Up Payment retained by Executive after the
calculation and deduction of all Excise Taxes (including any interest or
penalties imposed with respect to such taxes) on the Payment and all federal,
state and local income tax, employment tax and Excise Tax (including any
interest or penalties imposed with respect to such taxes) on the Gross-Up
Payment provided for in this Section 5(f) and taking into account any lost or
reduced tax deductions on account of the Gross-Up Payment, shall be equal to the
Payment.

(ii) All determinations required to be made under this Section 5(f), including
whether and when the Gross-Up Payment is required and the amount of such
Gross-Up Payment, and the assumptions to be used in arriving at such
determinations shall be made by the Accountants (as defined below) which shall
provide Executive and the Company with detailed supporting calculations with
respect to such Gross-Up Payment within ten (10) days after termination of
Executive’s employment or such other event which results in a Payment which
could necessitate a Gross-Up Payment. For purposes of this Agreement, the
“Accountants” shall mean PricewaterhouseCoopers LLP or another accounting firm
mutually acceptable to the Company and Executive. For

 

12



--------------------------------------------------------------------------------

purposes of determining the amount of the Gross-Up Payment, Executive shall be
deemed to pay Federal income taxes at the applicable marginal rate of federal
income taxation for the calendar year in which the Gross-Up Payment is to be
made and to pay any applicable state and local income taxes at the applicable
marginal rate of taxation for the calendar year in which the Gross-Up Payment is
to be made, net of the reduction in federal income taxes which could be obtained
from the deduction of such state or local taxes if paid in such year (determined
with regard to limitations on deductions based upon the amount of Executive’s
adjusted gross income). To the extent practicable, any Gross-Up Payment with
respect to any Payment shall be paid by the Company at the time Executive is
entitled to receive the Payment and in no event shall any Gross-Up Payment be
paid later than 10 days after the receipt by Executive of the Accountants’
determination. Any determination by the Accountants shall be binding upon the
Company and Executive, including for purposes of withholding on amounts payable
under this Agreement. As a result of uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accountants hereunder, it is possible that the Gross-Up Payment made will have
been an amount that is greater or less than the Company should have paid
pursuant to this Section 5(f) (an “Overpayment” or “Underpayment,”
respectively). In the event that the Gross-Up Payment is determined by the
Accountants or pursuant to any proceeding or negotiations with the Internal
Revenue Service to be less than the amount initially determined by the
Accountants, Executive shall promptly repay the Overpayment to the Company;
provided, however, that in the event any portion of the Gross-Up Payment to be
repaid to the Company has been paid to any Federal, state or local tax
authority, repayment thereof shall not be required until actual refund or credit
of such portion has been made to Executive. In the event that the Company
exhausts its remedies pursuant to Section 5(f)(iii) and Executive is required to
make a payment of any Excise Tax, the Company shall promptly pay the
Underpayment to or for Executive’s benefit.

(iii) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. Such notification shall be given as soon as practicable
after Executive is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. Executive shall not pay such claim prior to the expiration
of the 30-day period following the date on which Executive gives such notice to
the Company (or such shorter period ending on the date that any payment of
taxes, interest and/or penalties with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

(a) give the Company any information reasonably requested by the Company
relating to such claim;

(b) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

13



--------------------------------------------------------------------------------

(c) cooperate with the Company in good faith in order to effectively contest
such claim; and

(d) permit the Company to participate in any proceedings relating to such
claims; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify Executive for and hold
Executive harmless from, on an after-tax basis, any Excise Tax, income tax or
employment tax (including interest and penalties with respect thereto) imposed
as a result of such representation and payment of all related costs and
expenses. Without limiting the foregoing provisions of this Section 5(f), the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine. The Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.

Notwithstanding any other provision of this Section 5(f), (i) all taxes and
related expenses described in this Section 5(f) shall be paid or reimbursed no
later than the end of the year following the year in which the applicable taxes
are remitted or, in the case of expenses with respect to which there is no
remittance of taxes, no later than the end of the year following the year in
which the audit is completed or there is a final and nonappealable settlement or
other resolution of the litigation, and (ii) if the Executive is a “specified
employee” within the meaning of Section 409A of the Code at the time of his
termination of employment, no tax or related expense shall be paid or reimbursed
hereunder during the six-month period beginning on the date of such termination
of employment.

6. Non-competition and Confidentiality. In consideration of the salary and
benefits to be provided by the Company hereunder, including particularly the
severance arrangements set forth herein, Executive agrees to the following
provisions of this Section.

(a) Non-competition. During the Employment Period and during the greater of
(i) three years following any termination of Executive’s employment, or (ii) any
period thereafter during which Executive continues to receive benefits under
this Agreement, other than a Termination Without Cause, a Termination for Good
Reason or Non-Renewal, Executive shall not directly or indirectly own, manage,
operate, control, be employed by, participate in or, provide services or
financial assistance to any business

 

14



--------------------------------------------------------------------------------

which directly competes with the Company or any of its subsidiaries; provided,
however, that notwithstanding any provision of this section 6(a), Executive
(i) may own for investment purposes up to 5% of the equity interests of any such
company; (ii) may manage, operate, be employed by, participate in, or provide
services to a company that engages in such restricted activities if Executive
does not personally participate or advise as to such restricted activities and
Executive’s involvement within such company is limited to business units that do
not engage in such activities; and (iii) may own (or hold a direct or indirect
ownership interest in), manage, operate, control, be employed by, participate in
or, provide services or financial assistance to any company or business that he
is permitted during the Employment Period, pursuant to this Agreement or
otherwise, to own (or hold a direct or indirect ownership interest in), manage,
operate, control, be employed by, participate in or, provide services or
financial assistance to.

(b) Confidentiality. Executive agrees that, during the Employment Period and
thereafter, he shall hold and keep confidential any trade secrets, customer
lists and pricing or other confidential information, or any inventions,
discoveries, improvements, products, whether patentable practices, methods or
not, directly or indirectly useful in or relating to the business of the Company
or its subsidiaries as conducted by it from time to time, as to which Executive
shall at any time during the Employment Period become informed, and he shall not
directly or indirectly disclose any such information to any person, firm or
corporation or use the same except in connection with the business and affairs
of the Company or its subsidiaries. The foregoing prohibition shall not apply to
the extent such information, knowledge or data (a) was publicly known at the
time of disclosure to Executive, (b) becomes publicly known or available
thereafter other than by any means in violation of this Agreement, or (c) is
required to be disclosed by Executive as a matter of law or pursuant to any
court or regulatory order.

(c) Company Property. Except as expressly provided herein, Executive shall
return to the Company all property of the Company and its subsidiaries promptly
following Executive’s termination of employment.

(d) Injunctive Relief and Other Remedies with Respect to Covenants. Executive
acknowledges and agrees that the covenants and obligations of Executive with
respect to non-competition, confidentiality and Company property, relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations may cause the Company irreparable injury
for which adequate remedies are not available at law. Therefore, Executive
agrees that the Company shall be entitled to seek an injunction, restraining
order or such other equitable relief (without the requirement to post bond)
restraining Executive from committing any violation of the covenants and
obligations contained in this Section 6. This remedy is in addition to any other
rights and remedies the Company may have at law or in equity.

 

  7. Miscellaneous.

(a) Survival. Sections 4 (relating to indemnification), 5 (relating to early
termination, change of control and non-renewal), 6 (relating to non-competition
and

 

15



--------------------------------------------------------------------------------

confidentiality), 7(b) (relating to arbitration), 7(c) (relating to binding
effect), 7(d) (relating to full-settlement and legal expenses) and 7(n)
(relating to governing law) shall survive the termination hereof.

(b) Arbitration. Except in the event of the need for immediate equitable relief
from a court of competent jurisdiction to prevent irreparable harm pending
arbitration relief, and except for enforcement of a party’s remedies to the
extent such enforcement must be pursuant to court authorization or order under
applicable law, any dispute or controversy arising under or in connection with
this Agreement shall be resolved by binding arbitration. This arbitration shall
be held in New York City and except to the extent inconsistent with this
Agreement, shall be conducted in accordance with the Expedited Employment
Arbitration Rules of the American Arbitration Association then in effect at the
time of the arbitration and otherwise in accordance with principles which would
be applied by a court of law or equity. The arbitrator shall be selected by the
Company and Executive; provided, that if within fifteen (15) business days of
the date of request for arbitration, the parties have not been able to make such
selection the dispute shall be held by a panel of three arbitrators one
appointed by each of the parties and the third appointed by the other two
arbitrators.

(c) Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of the sale of all or a portion of the Company’s
stock, a merger, consolidation or reorganization involving the Company or,
unless the Company otherwise elects in writing, a sale of the assets of the
business of the Company (or portion thereof) in which Executive performs a
majority of his services. This Agreement shall also inure to the benefit of
Executive’s heirs, executors, administrators and legal representatives.

(d) Full-Settlement; Legal Expenses. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement. The Company agrees
to pay, upon written demand therefore by Executive, all legal fees and expenses
which Executive may reasonably incur as a result of any dispute or contest by or
with the Company or others regarding the validity or enforceability of, or
liability under, any provision of this Agreement (including as a result of any
contest by Executive about the amount of any payment hereunder) if Executive
substantially prevails in the dispute or contest or the dispute or contest is
settled, plus in each case interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code. In any such action or arbitration brought by
the Executive for damages or to enforce any provisions of this Agreement, the
Executive shall be entitled to seek both legal and equitable relief and
remedies, including, without limitation, specific performance of the Company’s
obligations hereunder, in his sole discretion.

 

16



--------------------------------------------------------------------------------

(e) Assignment. Except as provided under Section 7(c), neither this Agreement
nor any of the rights or obligations hereunder shall be assigned or delegated by
any party hereto without the prior written consent of the other party.

(f) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the matters referred to herein. No other
agreement (other than awards made in accordance with the terms of one of the
Company’s applicable compensatory plans, programs or arrangements) relating to
the terms of Executive’s employment by the Company, oral or otherwise, shall be
binding between the parties. There are no promises, representations, inducements
or statements between the parties other than those that are expressly contained
herein. Executive acknowledges that he is entering into this Agreement of his
own free will and accord, and with no duress, that he has read this Agreement
and that he understands it and its legal consequences and has been advised to
consult with an attorney before executing this Agreement.

(g) Severability; Reformation. In the event that one or more of the provisions
of this Agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event that any of the provisions of
any of Section 6 is not enforceable in accordance with its terms, Executive and
the Company agree that such Section shall be reformed to make such Section
enforceable in a manner which provides the Company the maximum rights permitted
at law.

(h) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement may occur except in
a written instrument signed by the waiving party, and no waiver shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

(i) Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
certified mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt by the party to which such notice shall be directed, and
shall be addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

 

To the Company:    Jarden Corporation    Suite B-302    555 Theodore Fremd
Avenue    Rye, New York 10580    Attention: Chief Financial Officer

 

17



--------------------------------------------------------------------------------

With a Copy to:

   Kane Kessler, P.C.    1350 Avenue of the Americas    26th Floor    New York,
New York 10019    Attn: Robert L. Lawrence, Esq.

To the Executive:

   Mr. Martin E. Franklin

(j) Amendments. This Agreement may not be altered, modified or amended except by
a written instrument signed by each of the parties hereto.

(k) Headings. Headings to paragraphs in this Agreement are for the convenience
of the parties only and are not intended to be part of or to affect the meaning
or interpretation hereof.

(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

(m) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable Federal, State or local income tax laws or similar statutes then in
effect.

(n) Governing Law. This Agreement is made and executed and shall be governed by
the laws of the State of New York, without regard to the conflicts of law
principles thereof.

(o) Effectiveness. This Agreement shall be effective and in full force and
effect as of the date first written above.

(p) Compliance with Section 409A. Notwithstanding any other provision of this
Agreement, for purposes of this Agreement, the Executive shall not be treated as
having terminated employment with the Company unless and until the Executive has
incurred a “separation from service” within the meaning of Section 409A of the
Code and all amounts payable hereunder and benefits to be provided hereunder
shall be paid and/or provided in compliance with Section 409A of the Code or in
accordance with an applicable exemption from Section 409A of the Code.

[SIGNATURE PAGE FOLLOWS]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date set forth above.

 

JARDEN CORPORATION

/s/ Ian G.H. Ashken

Name: Ian G.H. Ashken Title: Vice Chairman and Chief Financial Officer

/s/ Martin E. Franklin

Martin E. Franklin